Name: Commission Regulation (EEC) No 301/89 of 6 February 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 89 Official Journal of the European Communities No L 35/23 COMMISSION REGULATION (EEC) No 301/89 of 6 February 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEQ No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations ' and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 27 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7 . 1988 , p. 7. ¥) OJ NÃ ² L 136, 26. 5. 1987, p . 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 35/24 Official Journal of the European Communities 7. 2. 89 ANNEX I 1. Operation No (') : 1 1 89/87 2. Programme : 1988 3. Recipient : Peru 4. Representative of the recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio SÃ ¡nchez n ° 220, Piso 14, Jesus Maria, Lima, PerÃ º ; tel . 24 24 64 5. Place or country of destination : Peru 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) Q : See list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.1 ) Specific characteristics : protein content 1 1 % minimum 8 . Total quantity : 4 000 tonnes 9. Number of lots : one 1 0. Packaging and marking (4) : See list published in OJ No G 216, 14. 8 . 1987, p. 3 (under II.B.lc): 'ACCIÃ N N ° 1 189/88 / TRIGO TIERNO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ  / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Callao 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 31 . 3 . 1989 18 . Deadline for the supply : 30. 4. 1989 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 21 . 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28 . 2. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 31 . 3 . 1989 (c) deadline for the supply : 30. 4 . 1 989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders H : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6): Refund applicable on 31 . 1 . 1989 fixed by Commission Regulation (EEC) No 4067/88 in OJ No L 356, 24. 12. 1988, p. 62 7. 2. 89 Official Journal of the European Communities No L 35/25 ANNEX II 1 . Operation No ('): 1188/88 2. Programme : 1988 3. Recipient : Peru 4. Representative of the recipient (2) : Ambassade du PÃ ©rou, 179, avenue de Tervuren, B-1040 Bruxelles ; tel 733 33 19, telex 24577 AMB PÃ ©rou 5. Place or country of destination ; Peru 6. Product to be mobilized : durum wheat 7. Characteristics and quality of die goods (3)(7): See list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.2) 8 . Total quantity : 8 000 tonnes 9. Number of lots : one 10. Packaging : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 31 . 3 . 1989 18 . Deadline for the supply : 30 . 4. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 21 . 2. 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 2. 1989, at 12 noon (b) period for making the goods available at the port of shipment : 10 to 31 . 3 . 1989 (c) deadline for the supply : 30. 4. 1 989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 ,- 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22Q37 B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 31 . 2. 1989 fixed by Commission Regulation (EEC) No 4067/88 in OJ No L 356, 24. 12. 1988, p. 62 No L 35/26 7. 2. 89Official Journal of the European Communities ANNEX III 1 . Operation No (') : 9/89, 10/89 and 11 /89 2. Programme : 1988 3. Recipient : Algeria 4. Representative of the recipient (2) : Croissant rouge algerien, Comite National, 1 5 bis, Bid Mohamed V, Alger  Dr Mouloud Belaouane  telex 52914 HILAL  ALGER, tel . 61 07 41 5. Place or country of destination : Algeria 6. Product to be mobilized : durum wheat semolina 7. Characteristics and quality of the goods (3) : durum wheat semolina of sound and fair merchantable quality and free of pests :  granularity using a sieving test : the semolina shall pass through a sieve of 0,187 aperture size (with a maximum of 10 % remaining in the sieve)  moisture content : maximum 14,5%  percentage dry matter :  ash : minimum 0,70 to maximum 0,85  cellulose : minimum 0,20 to maximum 0,45 8. Total quantity : 9 450 tonnes (15 000 tonnes of cereals) 9 . Number of lots : three  Lot A : 3 150 tonnes (Operation No 9/89)  Lot B : 3 150 tonnes (Operation No 10/89)  Lot C : 3 1 50 tonnes (Operation No 1 1 /89) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2(d)) marking on the bags in letters at least 5 cm high : A  3 150 tonnes : 'ACTION N" 9/89 / SEMOULE DE BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE' B  3 150 tonnes : 'ACTION N ° 10/89 / SEMOULE DE BLÃ  DUR / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE' C  3 150 tonnes : 'ACTION N ° 11 /89 / SEMOULE DE BLÃ  DUR / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : -  16. Address of the warehouse and, if appropriate, port of landing : Depot central du Croissant Rouge algÃ ©rien, Diar es Saada, Alger 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30. 3 . 1989 18. Deadline for the supply : 15 . 4. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 21 . 2. 1989, at 12 noon 7. 2. 89 Official Journal of the European Communities No L 35/27 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7. 3 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 31 . 3. 1989 (c) deadline for the supply : 15. 4. 1989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue dÃ « la Loi , B- 1 049 Bruxelles - telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 31 . 1 . 1989, fixed by Commission Regulation (EEC) No 4067/88 in OJ No L 356, 24. 12. 1988, p. 62 Notes : ( 1) The operation number is to be quoted in all correspondance . (2) Commission delegate to contact by the successful tenderer : I + II : M. Boselli, DÃ ©lÃ ©gation CEE, Quinta Bienvenida, Calle ColibrÃ ­, Valle Arriba, Apartado 67076, Las AmÃ ©ricas 1061 , Caracas ; telex 66067 EURAL DZ. Ill : M. J-P. Jesse, 36 rue Arezki , Hydra, 16300 Algiers ; tel . 59 08 22, telex 27298 COMEU VC. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier ion one of the following numbers in Brussels : 235 01 32, 236 10 97, ! 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1.-8. 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin.